NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GURJEET KAUR,                                   No.    17-71433

                Petitioner,                     Agency No. A095-574-966

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Gurjeet Kaur, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying her motion to reopen her removal

proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and review de novo questions

of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir. 2016). We deny in part and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss in part the petition for review.

      Kaur does not raise a challenge to, and therefore waives, the BIA’s

determination that her motion to reopen was untimely and that she did not establish

any statutory or regulatory exception to the filing deadline. See Lopez-Vasquez v.

Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and

argued in a party’s opening brief are waived).

      We lack jurisdiction to review the BIA’s denial of sua sponte reopening,

where Kaur has not raised a legal or constitutional error. See Bonilla, 840 F.3d at

588 (“[T]his court has jurisdiction to review Board decisions denying sua sponte

reopening for the limited purpose of reviewing the reasoning behind the decisions

for legal or constitutional error.”).

      Kaur’s contention that the BIA failed to sufficiently explain its reasoning

fails. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010) (holding the

BIA adequately considered evidence and sufficiently announced its decision).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                  17-71433